CONSULTING AGREEMENT

 

This Consulting Agreement, dated as of August 12, 2008, (the “Agreement”), is
entered into by and between NorthWestern Energy (“NWEC” or “Company”), a
Delaware corporation with its principal place of business located at 3010 West
69th Street, Sioux Falls, South Dakota, 57108 (“Hanson” or “Consultant”), a
South Dakota resident. NWEC and Hanson are collectively referred to herein as
the “Parties.”

 

WHEREAS, Hanson is currently employed with NWEC and will be through August 12,
2008; and

 

WHEREAS, the Company and Hanson amicably agree to terminate his employment; and

 

WHEREAS, NWEC is agreeable to ending Hanson’s employment with NWEC and entering
into a agreement with Hanson with agreed upon consulting services to NWEC for
the period August 13, 2008 through February 27, 2009, unless terminated by NWEC,
by Hanson or on the date Hanson has secured other employment unless extended by
mutual agreement; and

 

WHEREAS, Hanson desires to provide certain consulting services;

 

NOW, THEREFORE, in consideration of the mutual promises made herein, and for
other good and valuable consideration, the parties hereby agree as follows:

 

1.

Engagement.

 

 

a.

NWEC agrees to engage Hanson, and Hanson agrees to provide certain agreed upon
consulting services on behalf of NWEC as more fully described in Exhibit A
attached hereto and incorporated herein by reference (hereinafter “Consulting
Services.”) It is the intent of the Parties and it is understood and agreed
that, in the performance of such Consulting Services under the terms of this
Agreement, and any amendments thereto, Hanson shall perform such Consulting
Services as an independent contractor with respect to NWEC, and not as an
employee of NWEC, it being specifically agreed that the relationship is and
shall remain that of independent parties to a contractual relationship as set
forth in this Agreement.

 

 

b.

The Parties agree that NWEC shall determine the Consulting Services to be
performed by Hanson under this Agreement, subject to the conditions set forth
within this Agreement. Hanson understands and agrees that in performing such
Consulting Services. Hanson agrees that he may not transfer, assign or
subcontract his obligations under this Agreement without the express written
consent of NWEC.

 

 

c.

For the purposes of this Agreement, it is understood and agreed by the Parties
that Hanson shall perform the Consulting Services from 47258 272nd Street, Sioux
Falls, South Dakota, 57108 or such other location as Hanson determines or the
Company requires. Hanson may be required to travel in performance of the
Consulting Services but only upon approval by NWEC.

 



 

 

 

d.

NWEC is not responsible for payroll withholdings, and shall not withhold FICA or
taxes of any kind from any payments that it owes Hanson.

 

 

e.

Hanson agrees that neither Hanson his employees, employees of a business entity
for which Hanson serves as an employee, partner or other type of owner, shall be
entitled to receive any benefits which employees of NWEC are entitled to
receive. Further, Hanson agrees that he is not eligible to receive and is not
covered by NWEC workers’ compensation, unemployment compensation, health
insurance, life insurance, paid vacations, paid holidays, incentive
compensation, pension, or profit sharing, or any similar employee benefit.

 

 

f.

Hanson shall be solely responsible for paying his employees, if any, and shall
be solely responsible for paying any and all taxes, FICA, workers’ compensation,
unemployment compensation, health insurance, life insurance, paid vacations,
paid holidays, pension, profit sharing and other similar benefits for Hanson and
his employees, servants and agents. Hanson shall also be responsible for
likewise paying any employees of a business entity for whom Hanson serves as an
employee, partner or other type of owner as well as any third party entities or
individuals with whom he may contract. Hanson will indemnify and hold harmless
NWEC from any and all loss or liability, including attorney’s fees, arising from
his failure to make any of these payments or withholdings, or provide these
benefits, if any.

 

 

g.

If the Internal Revenue Service or any other governmental agency should question
or challenge Hanson’s independent consulting status, Hanson and NWEC shall have
the right to participate in any discussion or negotiation occurring with any
agency or agencies, regardless of with whom or by whom these discussions or
negotiations are initiated.

 

2.

Work. Hanson shall perform the work as more particularly described in Exhibit A.

 

 

a.

Hanson agrees to comply with all applicable laws, codes and regulations and
other instructions, standards of conduct, policies and procedures established
and/or promulgated by NWEC, orally or in written or electronic form, which may
be amended from time to time.

 

 

b.

Hanson shall report to the Vice President, General Counsel and Corporate
Secretary of NorthWestern Energy, unless otherwise instructed.

 

 

c.

Hanson shall have access to only the following NWEC property: Company email
system, computer equipment, cellular phone, corporate jet and other resources
mutually agreed upon for business purposes.

 

2

 



 

 



3.

Compensation. For the performance of the Consulting Services, NWEC agrees to pay
Hanson according to the schedule attached hereto as Exhibit B and incorporated
herein by reference. A Form 1099 shall be issued each year for all payments
made. No deductions will be made from these checks.

 

4.

Intellectual Property. Hanson shall make no use of NWEC trademarks, trade names,
service marks, copyrights or other intellectual property of NWEC, NWEC engage in
any program or activity that makes use of or contains any reference to NWEC, its
trademarks, trade names, service marks, or copyrights except with written
consent of NWEC, expressed in a duly executed license agreement or otherwise. By
executing this Agreement, NWEC hereby grants Hanson its written consent to refer
to NWEC in discussions and through forms, correspondence or other documentation
provided and/or approved by NWEC. Hanson shall report to NWEC all violations of
NWEC’s intellectual property and other proprietary rights and other works
immediately upon discovery of such violations by Hanson.

 

5.

Covenants of Hanson. Hanson covenants as follows:

 

 

a.

Hanson shall exercise reasonable efforts to not at any time, during or after the
term of this Agreement, directly or indirectly divulge or otherwise disclose to
anyone other than an employee of NWEC the procedures and policies of NWEC, or
other information which is confidential or proprietary to NWEC, unless NWEC
gives its prior written consent to such disclosure.

 

 

b.

All books, records, notes, reports, copies, advertising, contracts, documents
and other information or writings relating to NWEC’s business or its customers,
employees, contractors, or agents, whether prepared by Hanson or otherwise
coming into the possession of Hanson, are and shall remain the exclusive
property of NWEC and shall be returned to NWEC upon termination of this
Agreement or upon demand. No copies shall be retained by Hanson.

 

 

c.

Hanson acknowledges that each of the foregoing matters is important and material
to the business and success of NWEC and agrees that any breach of this paragraph
5 is a material breach of this Agreement, from which Hanson may be enjoined and
for which Hanson shall also pay NWEC all damages (including but not limited to
compensatory, incidental, consequential, and punitive damages), which arise from
the breach, together with interest, costs and NWEC’s attorneys’ fees.

 

6.

Non-Exclusive Agreement. The work performed for NWEC under this Agreement is not
intended to be exclusive. Hanson shall be free to undertake additional
consulting activities for another party provided that such activities do not
interfere with the timely execution of the Work set forth in this Agreement.
Hanson agrees to request the consent of NWEC for any consulting activities with
any entity in order to insure that a material conflict does not exist. To the
extent such conflict involves the provision of legal services, NWEC's Law
Department will in its sole discretion determine if the conflict can be waived.
To the extent such conflict involves the

 

3

 



 

provision of non-legal services, NWEC shall not unreasonably withhold such
consent.

 

7.

Indemnification. To the maximum extent permitted by law, Hanson shall defend,
indemnify and hold harmless NWEC and its related and affiliated companies and
all divestitures, directors, officers and employees, and hold them from all
obligations, costs, fees, losses, liabilities, claims, judgments, actions,
damages and expenses suffered, incurred or sustained by NWEC, its related and
affiliated companies and all their respective directors, officers and employees
which arise out of or are related to (a) Hanson’s actual errors, omissions,
negligence, intentional wrongdoing, breach of duty and/or any violation of any
applicable laws, rules and regulations of federal or state governmental and
regulatory agencies; (b) any activity by Hanson outside the scope of this
Agreement; or (c) claims for benefits, compensation, damages or other amounts by
any individual employed or retained by Hanson.

 

8.

Expenses. Hanson shall be reimbursed by NWEC for reasonable and verifiable
expenses within thirty (30) days of presentation.

 

9.

Term and Termination. This Agreement is effective as of August 13, 2008 and
shall continue in effect through February 27, 2009. NWEC may terminate this
Agreement for cause upon written notice to Hanson. Cause shall be defined as the
failure of Hanson to cure after being provided written notification of a breach
of the terms of this Agreement, failure to fulfill the duties and conditions of
this Agreement, violation of NorthWestern’s Code of Business Conduct and Ethics,
a violation of any of the laws and regulations applicable to the Work within
this Agreement. If NWEC terminates for cause, no payments will be due Hanson
under this Agreement. In the event NWEC elects to terminate this Agreement for
convenience, NWEC shall pay Hanson a termination fee equal to $290,823.00 (Two
Hundred Ninety Thousand, Eight Hundred Twenty-three Dollars) less the cumulative
amount of all fees paid to Hanson prior to the termination date. In the event
that Hanson secures other employment, Hanson agrees to use his best efforts to
negotiate terms that would allow him to fulfill the terms of this Agreement. All
such notices shall be delivered via email or US mail to NWEC’s Vice President,
General Counsel and Corporate Secretary or Hanson at the address indicated
herein or to such other place as designated in writing by the Parties.

 

10.

Assignment. Hanson may not assign his rights or delegate his duties under this
Agreement without the prior written consent of NWEC. However, NWEC’s rights and
obligations under this Agreement may be assigned and delegated upon written
notice to Hanson.

 

11.

Waiver. Waiver by NWEC of any breach by Hanson shall not operate or be construed
as a waiver of any subsequent breach by Hanson.

 

12.

Law, Jurisdiction and Venue. The validity, interpretation, and performance of
this Agreement shall be controlled by and construed in accordance with the laws
of the State of South Dakota.

 

 

4

 



 

 

 

13. Arbitration of Disputes. NWEC and Hanson agree to resolve any claims they
may have with each other through final and binding arbitration in accordance
with the then current arbitration rules and procedures for disputes governing
arbitrations administered by the Judicial Arbitration and Mediation Service
(JAMS).

 

14. Entire Agreement. This Agreement constitutes the entire Agreement between
the parties and respect to the subject matter hereof and supersedes all prior
agreements, oral or written, between the parties hereto to the extent such
agreements are inconsistent herewith, including but not limited to, any prior
agreements with respect to severance benefits. This Agreement may be modified or
amended only by an instrument in writing signed by both parties hereof.

 

15.

Captions. The captions stated herein are for convenience only and are not
intended to alter any of the provisions of this Agreement.

 

 



Michael J. Hanson

NorthWestern Corporation

/s/ Michael J. Hanson

 

By:

/s/ Miggie E. Cramblit

Address:

47258 272nd Street

Its:

Vice President, General Counsel and

 

Sioux Falls, South Dakota 57108

 

Corporate Secretary

Date:

August 21, 2008

Date:

August 22, 2008



 

 

 

 

5

 



 

 



EXHIBIT A

 

All requests for service by Hanson from NWEC will be communicated through Miggie
E. Cramblit.

 

Initial Services include, but are not limited to, the following:

 

 

•

Witness training to be held September 2, 2008 through September 5, 2008

 

•

Witness for Colstrip Rate Base docket and Investigation docket if required

 

•

Provide transition experience as needed



 

6

 



 

 

EXHIBIT B

 

Hanson shall be paid for work rendered to NWEC as follows:

 

 

1.

A retainer fee of $22,371.00 (Twenty-two Thousand Three Hundred Seventy-one
Dollars) to be paid within the first five (5) working days after acceptance of
this agreement by both parties.

 

 

2.

A retainer fee of $44,742.00 (Forty-four Thousand Seven Hundred Forty Dollars)
to be paid within the first five (5) days of each subsequent month thereafter
covered by this agreement.

 

 

3.

Reimbursement of legitimate and verifiable business travel expenses incurred as
a direct result of performing Work. Such expenses in excess of $500 shall be
authorized prior to incurrence. Hanson will be allowed access to the company jet
for business related purposes as appropriate.

 

NorthWestern will supply Hanson with office space, a lap top computer, access to
the Company’s e-mail and required shared drives, and Blackberry during the term
of this agreement. The Company will provide administrative support as needed to
facilitate Hanson providing these services such as scheduling, making hotel or
travel arrangements, etc. Following this Consulting Agreement, Hanson will keep
his BlackBerry and laptop computer.

 

 

7

 

 

 